[J-16-2015]
                 IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :             111 MAP 2014
                              :
               Appellant      :
                              :             Appeal from the Order of the Superior
                              :             Court dated 1/15/14, reconsideration
          v.                  :             denied 3/27/14 at No. 91 EDA 2013
                              :             affirming the order of the Court of
                              :             Common Pleas of Monroe County,
TIFFANY LEE BARNES,           :             Criminal Division, at No. CP-45-1473-2012
                              :             dated 12/5/12
               Appellee       :
                              :             ARGUED: March 11, 2015



                                      ORDER


PER CURIAM                                           DECIDED: August 25, 2015


     AND NOW, this 25th day of August, 2015, the Order of the Superior Court is

AFFIRMED.

     Mr. Justice Eakin files a dissenting statement in which Mr. Justice Stevens joins.

     Mr. Justice Stevens files a dissenting statement.